       Case 20-33948 Document 1528 Filed in TXSB on 06/09/21 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

__________________________________________x
In re                                     :                  Chapter 11
                                          :
FIELDWOOD ENERGY, LLC, et al.             :                  CASE NO. 20-33948 (MI)
                                          :
            Debtors.                      :                  (Jointly Administered)
__________________________________________x

  SUPERIOR PERFORMANCE, INC.’S OBJECTION TO CONFIRMATION OF THE
  PLAN AND NOTICE OF ELECTION TO OPT OUT OF THIRD PARTY RELEASES

       Superior Performance, Inc. (“SPI”) files this Objection to Confirmation of the Debtors’

Fourth Amended Joint Chapter 11 Plan of Reorganization (Doc. No. 1284, as may be amended)

(“Plan”) and Notice of Election to Opt Out of Third Party Releases, and respectfully represents

as follows:

                                            Background

       1.      Prior to the Petition Date, SPI provided material, supplies, labor and services to

the Debtors for the improvement of certain mineral leasehold interests held by the Debtors.

       2.      Having not been paid for such material, supplies, labor and services, SPI filed a

proof of claim and perfected its vendor liens under applicable Louisiana and Alabama law. More

specifically, SPI has perfected a lien on Green Canyon Block 40 in the amount of $152,178.06

and on Mississippi Canyon Block 519 in the amount of $32,776.18.

       3.      SPI has been in discussions with the Debtors to resolve SPI’s objections,

however, no agreement has been reached at this time. In light of these discussions, the Debtors

extended SPI’s deadline to submit a ballot on the Plan to June 4, 2021 and deadline to object to

confirmation of the Plan to June 9, 2021.

       4.      On June 4, 2021, SPI submitted a ballot opting out of the third party release.


                                                 1
       Case 20-33948 Document 1528 Filed in TXSB on 06/09/21 Page 2 of 3




                                 Objection and Notice of Opt Out

        5.      SPI objects to the Plan to the extent that the proposed releases are intended to

release SPI’s liens against Green Canyon Block 40 and/or Mississippi Canyon Block 519

without providing for payment, in full, of SPI’s vendor lien claims.

        6.      SPI further objects to, and opts out of, the third party releases provided for in the

Plan. Such releases are impermissible under the Bankruptcy Code and Fifth Circuit precedent.

        WHEREFORE, Superior Performance, Inc. respectfully requests that its Objection be

sustained, that its opt out of the third party releases be recognized, and such other and further

relief be granted.

Dated: June 9, 2021                    Respectfully submitted,

/s/ Sylvia Mayer                               /s/ Ike Huval
S. Mayer Law PLLC                              Duhon Law Firm
Sylvia Mayer                                   Carl Duhon
S.D. Tex. I.D. No. 16889                       Ike Huval
SBA No. 787028                                 1113 Johnston St.
P.O. Box 6542                                  Lafayette, LA 70501
Houston, TX 77265                              Telephone: (337) 237-9868
Telephone: (713) 893-0339                      Facsimile: (337) 233-9808
Facsimile: (713) 661-3738                      carlduhon@cox.net
smayer@smayerlaw.com                           ikehuval@cox.net


                Counsel for Superior Performance, Inc.




                                                  2
       Case 20-33948 Document 1528 Filed in TXSB on 06/09/21 Page 3 of 3




                               CERTIFICATE OF SERVICE


        I hereby certify that on June 9, 2021, I caused a copy of the forgoing document to be
served via CM/ECF upon Debtors’ counsel and those parties registered to receive such electronic
notifications at the time of filing.


                                           /s/ Sylvia Mayer
                                           Sylvia Mayer




                                               3
